Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Eleazar Cortes Guerrero appeals the district court’s order denying his motion for a sentence reduction pursuant to 18 U.S.C. § 3582(c)(2) (2012). We review the district court’s decision for an abuse of discretion. United States v. Munn, 595 F.3d 183, 186 (4th Cir.2010). We do not *292find any abuse of discretion as the record justifies the district court’s decision not to reduce Guerrero’s sentence, as it properly considered Guerrero’s post-sentencing conduct pursuant to U.S. Sentencing Guidelines Manual § 1B1.10, cmt. n. l(B)(iii) (2014).
Accordingly, we affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.